DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Riefenstein et al. (20130302483) in view of Gavie et al. (6627239).
Riefenstein teaches a method of assisting a baking process (par. 0026) comprising; 
Storing data for the desired filling of a baked goods carrier on a data storage unit (par. 0058; memory of controller or separate memory of data base) coupled to a computer (par. 0058 ref. 12 controller for storing processing data),

filling the baked goods carrier with pieces a food product (par. 0052 last 2 lines), where it is noted Riefenstein teaches the food product supported thereon and thus is taken teach a general method step of filling the carrier.  
Capturing the actual filling (par. 0057 d.o.r.d.) by means of an image recording apparatus (par. 0057 d.o.r.d.) and transmitting the captured data to the computer (par. 0058)
transmitting display data (par. 0039; highlight positions for operator; par. 0059 image, text; par. 0071), by means of the computer (par. 0058; controller and memory) to a digitally controlled display apparatus (par. 0039; par. 0059; visual output) for displaying desired filling (par. 0039; par. 0059; par. 0071 relative properly cooked),
evaluating the captured data by means of the computer (par. 0058; 0071) and comparing the captured data with the stored data relating to the desired filling (par. 0059) and
acting on the filling process (par. 0060; cooking cycle determined, cook, par.0061, warning wrong food loaded) and/or the baking process (par. 0071; set new cooking cycle) by means of the computer (par. 0060; cooking cycle determined, bake cycle based on food product identified, par.0061, warning wrong food loaded).
Riefenstein teaches a baking oven and food products contained in trays and prepared within the oven and thus one of ordinary skill in the art would have been motivated to look to the art of food products baked in baking oven which are supported.
Though silent to dough pieces, Riefenstein does teach a baking oven (par. 0024) and food products supported during baking including cakes.  Thus since Riefenstein recognizes supporting food products in a tray and since it is known to support dough pieces on a tray, such as a cookie sheet for baking as taught by Gavie (col. 11 lines 27-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the broad teaching of food products, or the finally baked product described as “cakes” (par. 0060) which prior to cooking are dough, with a specific food type known to be baked in a baking oven such as dough pieces as taught by Gavie and achieving a desired product under optimal control in a baking oven as taught by Riefenstein and controlled evenness of browning as desired by both (par. 0029).
Outputting an alarm signal by means of the computer in the event of an incorrect filling (par. 0061; warning signal taken as alarm signal; par. 0071).

Wherein each baked goods carrier which has been filled is captured during introduction into the baking oven (par. 0054, 0057; par. 0071).
Wherein the data for the baking parameters are stored on a data storage unit coupled to the computer (par. 0060).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Riefenstein et al. (20130302483) in view of Gavie et al. (6627239) and Landry et al. (20050103467).
Riefenstein and Gavie are taken as above.
Riefenstein teaches a memory controller for storing cooking cycles and programs specific to different food products and thus one of ordinary skill in the art would have been motivated to look to the art of memory including remote memory (par. 0060) for accessing cooking cycles and programs for the cooking device as desired by Riefenstein (par. 0060).
Thus since Riefenstein teaches memory of the cooking device or remote memory (par. 0060), since both teach providing baking parameters to the cooking device from the memory and since Riefenstein teaches providing the option of remote actuation for its art recognized purpose of providing to the user status information independent of the information displayed on the appliance display.
It would have been obvious to one of ordinary skill in the art to further teach a communication of the appliance as taught by Riefenstein which can be accessed via the internet as taught by Landry (par. 0008, 0010) thus providing the advantage of not only displaying and providing control to the user at the physical location of the baking device but further achieving the advantage of control from a remote location such that the device can be actuated from anywhere (par. 0001) when remote actuation is desired and providing to the user status information independent of the information displayed on the appliance display.




Response to Arguments
	It is initially noted that the previous rejection was identified as a 102 rejection.  However the body of the rejection and the rejection as presented “in view of” was intended to be identified as a 103 rejection.  
	With respect to applicants urgings directed to the 103 rejection of Riefenstein et al. (20130302483) in view of Gavie et al. (6627239) and applicants urging the prior art is silent to storing data for the desired filling of a baked good or capturing the actual filling and comparing the captured data to stored desired filling data.   Riefenstein teaches the controller storing in a memory previously captured images such that upon placement of the food carrier within the oven the digital optical recognition device captures images for comparison or as urged by applicant comparing the captured data to stored filling data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20120052155; 8166856; 7593785 optical methods of controlling portioning of dough.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792